Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6, 9-18, 20, and 22 are allowed.
The following is an examiner’s statement of reasons for allowance:
As for independent claim 1 and all claims depending therefrom, the prior art of record fails to sufficiently describe and/or suggest a tire comprising: a body; and a plurality of plies surrounding the body, at least some plies of the plurality of plies comprising a number of carbon-based microstructures distributed in one or more portions of a respective ply of the at least some plies, wherein each of the carbon-based microstructures is self-assembled, at least some of the plies are configured to resonate at one or more corresponding unique frequencies, and one or more material properties of the carbon-based microstructure are defined during synthesis of the carbon-based microstructures.
As for independent claim 6 and all claims depending therefrom, the prior art of record fails to sufficiently describe and/or suggest a tire comprising: a body; and a plurality of plies surrounding the body, at least some plies of the plurality of plies comprising a number of carbon-based microstructures distributed in one or more portions of a respective ply of the at least some plies, wherein each ply of the at least some plies is configured to resonate at one or more corresponding unique frequencies; and additive materials configured to modify a surface functionality of exposed surfaces of the at least some plies of the plurality of plies.
As for independent claim 17 and all claims depending therefrom, the prior art of record fails to sufficiently describe and/or suggest a tire comprising: a body; and a plurality of plies surrounding the body, one or more of the plurality of plies including a distribution of self-assembled carbon-based microstructures and configured to generate a respective resonate signal that resonates at one or more corresponding unique frequencies in response to an excitation signal, wherein the distribution of self-assembled carbon-based microstructures is configured to attenuate the resonant signals generated by the one or more plies proportionated to an extent of wear experienced by the tire.
As for independent claim 20 and all claims depending therefrom, the prior art of record fails to sufficiently describe and/or suggest a tire comprising: a body; and a plurality of plies surrounding the body, and a plurality of carbon-based microstructures distributed in one or more of the plurality of plies, wherein each of the one or more plies is configured to resonate at one or more corresponding unique frequencies, at least one of the plurality  of carbon-based microstructure is configured to resonate at a known signature frequency or frequencies, and a thickness of the one or more plies is configured to at least partially attenuate an amplitude of the known signature frequency or frequencies.
These, along with further limitations set forth by the claims, render the instant application allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M BLOUNT whose telephone number is (571)272-2973. The examiner can normally be reached M-F 9:00a - 5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC M. BLOUNT
Primary Examiner
Art Unit 2684



/Eric Blount/Primary Examiner, Art Unit 2684